DETAILED ACTION

The Amendment filed by Applicant on 02/09/2021 is entered.

Claims 2-3 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/09/2021 have been fully considered and they are found persuasive.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The rejection of claim(s) 1-2 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/200032 (hereinafter “‘032”) is withdrawn.

The rejection of claims 3-5 and 11 under 35 U.S.C. 103 as being unpatentable over ‘032 and Kwon et al., U.S. Patent No. 8,772,401 B2 (“Kwon”) is withdrawn.

The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over ‘032 and Kwon et al., U.S. Patent No. 8,772,401 B2 (“Kwon”) in further view of Krauter et al., US 2011/0112240 A1 (hereinafter “Krauter”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1 and 4-15 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘032, Kwon & Krauter.  ‘032 teaches polycarbonate resin composition comprising a 100 parts by weight polycarbonate polymer, 0.05 to 5 parts by weight of polyoxy-tetramethylene-polyoxypropylene glycol random copolymer, and an 0.001 to 5 parts by weight epoxy methacrylate graft copolymer (a vinyl polymer containing a (meth)acrylate repeating unit containing an epoxy functional group together with the polycarbonate used in combination). See ‘032, Sections: Technical Background of the Invention; Epoxy group-containing vinyl-based polymer; Means for solving the problems.  Kwon teaches a thermoplastic resin composition with 51 % polycarbonate and 30 % (meth)acrylic copolymer. See Kwon, Table 1, Example 5. Kwon further teaches the resin composition is prepared by conventional methods 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘032, Kwon & Krauter to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh